SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

892
CA 12-00396
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


W.J. CAMPERLINO CUSTOM HOMES, INC. AND W.
JAMES CAMPERLINO, PLAINTIFFS-APPELLANTS,

                     V                                           ORDER

CHICAGO TITLE INSURANCE COMPANY,
DEFENDANT-RESPONDENT.


LONGSTREET & BERRY, LLP, SYRACUSE (MICHAEL J. LONGSTREET OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

HARRIS BEACH PLLC, PITTSFORD (JOHN A. MANCUSO OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Onondaga County (Anthony J. Paris, J.), entered August 11, 2011. The
judgment, among other things, granted defendant’s motion for summary
judgment, dismissed the complaint, declared that defendant has no duty
to defend and indemnify plaintiffs and denied the cross motion of
plaintiffs for partial summary judgment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court